United States Court of Appeals
                                                          Fifth Circuit
                                                       F I L E D
               REVISED NOVEMBER 17, 2004
                                                       October 29, 2004
         IN THE UNITED STATES COURT OF APPEALS
                                                   Charles R. Fulbruge III
                 FOR THE FIFTH CIRCUIT                     Clerk



                     No. 03-60470



NATIONAL SOLID WASTE MANAGEMENT
ASSOCIATION; ET AL,

                              Plaintiffs,


NATIONAL SOLID WASTE MANAGEMENT
ASSOCIATION; BFI WASTE SYSTEMS,
BFI WASTE SYSTEMS OF MISSISSIPPI
LLC; WASTE MANAGEMENT OF MISSISSIPPI INC.,

                              Plaintiffs-Appellees,
     versus


PINE BELT REGIONAL SOLID WASTE
MANAGEMENT AUTHORITY AND ITS BOARD
OF COMMISSIONERS; COVINGTON COUNTY;
JONES COUNTY; PERRY COUNTY; CITY OF
PETAL; CITY OF LAUREL; CITY OF
HATTIESBURG, MISSISSIPPI;

                              Defendants-Appellants,


MIKE MOORE,
                              Intervenor-Defendant-Appellant.



     Appeal from the United States District Court
       for the Southern District of Mississippi
Before GARWOOD, WIENER and DeMOSS, Circuit Judges.

GARWOOD, Circuit Judge:

     The Mississippi cities and counties that belong to the Pine

Belt Regional Solid Waste Management Authority (the Authority)

enacted solid waste flow control ordinances requiring that all

solid waste collected within those cities and counties be disposed

of at facilities owned by the Authority.               Plaintiffs-appellees,

National Solid Wastes Management Association (NSWMA), BFI Waste

Systems   of     Mississippi,    LLC   (BFI),    and   Waste    Management   of

Mississippi, Inc. (Waste Management) (collectively, plaintiffs),

filed this suit against defendants-appellants, the Authority and

its member cities and counties, claiming that the flow control

ordinances violated the dormant Commerce Clause.                  Defendants-

appellants now timely appeal the judgment, rendered after a bench

trial, declaring the flow control ordinance invalid under the

dormant Commerce Clause and enjoining their enforcement.                     We

dismiss plaintiffs’ complaint in part for want of standing and with

respect to     the   remainder    we   reverse   and   render    judgment    for

defendants–appellants.

                        Facts and Proceedings Below

     In   1989    and   1990,   several    cities   and   counties   in    South

Mississippi developed a master plan for the management of the solid

waste in the region.        The goal of the plan was to develop an

environmentally-sensitive        and   cost-effective      program   for     the



                                       2
disposal of the region’s solid waste.              Among other things, the

master plan recommended the creation of a regional solid waste

management authority and the construction of a regional landfill.

In 1992, the Authority was formed and the plan was adopted.                   At

that time, the Authority was made up of five counties (Covington,

Jones, Perry, Forrest, and Lamar) and three cities (Petal, Laurel,

and Hattiesburg) in Mississippi (collectively, the Members).                  By

the time this suit was filed, Forrest and Lamar Counties had

withdrawn from the Authority.

      In 1992, the Authority issued a request for proposals (RFP) to

interested parties, including plaintiffs BFI and Waste Management,

regarding the regional landfill.           Proposals were to be given for

two options: 1) to own, design, permit, build, and operate the

landfill for thirty years or 2) to equip and operate the landfill

for seven     years,   with   the   Authority    building    and   owning    the

landfill. The RFP included an estimated volume of disposable solid

waste that would be generated in the geographic area comprised by

the Members1 and a statement that “[u]pon request, the Authority


      1
        The 1992 RFP estimated the annual volume of disposable waste in the
Region to be 153,000 tons. That estimate, however, was derived before Forrest
and Lamar Counties withdrew from the Authority.        After these two counties
withdrew (which was prior to July 2002), the projected volume of waste for the
Authority’s Region would have been about 129,000–130,000 tons per year.
      When creating the master plan and issuing the RFP, the Authority
contemplated, at least implicitly, that all solid waste generated within the
Region would be disposed of at the landfill that was the subject of the RFP. The
Authority’s landfill is, and always has been, the only “Subtitle D” landfill
within the Region. A Subtitle D landfill is one that is compliant with federal
regulations, issued pursuant to Subtitle D of the Resource Conservation and
Recovery Act of 1976 (RCRA), 42 U.S.C. § 6941, et. seq., setting the criteria for
sanitary landfills.

                                       3
will require each [Member] . . . to adopt and enforce a flow

control ordinance in order to assure that the entirety of the . .

. waste stream generated within the [geographic area comprised by

the Members] will be managed and disposed of at the [Authority’s

landfill].”    Five proposals were received, including from BFI and

Waste Management.        Enviro, a company headquartered in Laurel,

Mississippi, submitted the lowest bid for Option 2, but did not

submit a bid for Option 1.            The Authority analyzed the bids,

decided to own the landfill, and began implementation discussions

with Enviro prior to actual contract negotiations.

      In 1996, the Authority issued revenue bonds to finance the

construction of the landfill and three transfer stations.2             Also in

1996, Enviro signed a contract with the Authority to operate the

Authority’s landfill,3 located in Perry County and completed in

1997, and transfer stations.        The initial term of the contract was

for the life of the first landfill cell or seven years, whichever

was less, and was to be automatically extended for one-year terms

so long as both parties mutually agreed.            In 2000, the Authority

refinanced the 1996 bonds and issued additional bonds to finance

the construction of a second cell at the landfill.




      2
        Waste collecting trucks often unload waste locally at a transfer station
until the waste is transported to a landfill for final disposal.
      3
       Enviro provides the labor, management, supplies, equipment, and insurance
for the landfill and operates the scales and performs all maintenance at the
landfill.

                                       4
      The Authority generates revenue by collecting fees for the

disposal of waste at its landfill and transfer stations.             Thus the

Authority’s generation of revenue is based on the amount of garbage

that it receives at its facilities.               To the extent that the

Authority is unable to generate sufficient income to meet its debt

payments, the Members are obligated to make up the shortfall.

      From the time the landfill opened, the volume of refuse that

passed through and to the Authority’s facilities was significantly

less than the total amount of potential waste generated in the area

comprised by its Members.         Although the Authority’s issuance of

bonds was based on a projected volume of 140,000 tons per year, in

fiscal year 1998 the landfill’s volume had reached only 105,305

tons and in fiscal year 1999, the volume dropped to 96,032 tons.

In 1999, in an attempt to increase its trash collection, and

therefore    its   revenue   generation,    the   Authority    extended    the

service area of the landfill to include a total of 22 counties,

which allowed the Authority to receive waste at its landfill from

the additional counties which were not Members.4           While the volume

of trash deposited at the landfill increased with the expanded

service area, it reached a high of only 129,017 tons in fiscal year


      4
        According to its contract with the Authority, Enviro was obligated to
bring to the Authority’s landfill all the waste it collected within a 75-mile
radius of the landfill.      The area comprised by the 22 counties roughly
corresponds to this 75-mile radius. The flow control ordinances, however, apply
only to the three counties and three cities that are Members of the Authority.
When the Authority first created its plan for the landfill, the service area
included only the five original member counties (Covington, Jones, Perry,
Forrest, and Lamar); the expanded service area added an additional 17 counties.

                                      5
2000, with the tonnage decreasing thereafter (to 108,625 in 2001

and to 95,205 in 2002).

      Due to an insufficient flow of rubbish through and to its

facilities, the Authority realized that, at the current volume of

waste, it would not be able to make its July 1, 2004 bond payment.

Believing that its facilities needed more garbage to remain viable,

the Authority adopted a resolution on July 10, 2002, directing its

Members   to   adopt   flow   control       ordinances   requiring    that   all

municipal solid waste generated within the then Member counties

(Covington,    Jones   and    Perry)    and    cities    (Petral,   Laurel   and

Hattiesburg) respectively [collectively, the Region] be transported

to its landfill or one of its transfer stations.5                   Each Member

enacted identical ordinances, each applicable only within the

geographic area of the particular enacting Member, with September

1, 2002, as the effective date.6              Each ordinance provided that

noncompliance therewith would constitute a misdemeanor.

      Following the enactment of the ordinances, plaintiffs on

August 29, 2002 filed this suit against the Authority and its

Members, seeking declaratory, injunctive, and monetary relief under




      5
        According to testimony at trial, the amount of trash currently leaving
the Region is between 50,000 to 70,0000 tons per year; if this trash were
directed to the Authority’s landfill, the tonnage disposed of at the landfill
would likely be over 140,000, roughly the amount needed to meet the Authority’s
debt obligations.
      6
        The flow control ordinances were subsequently reenacted in September,
October, and November of 2002.

                                        6
42 U.S.C. § 1983.7        Plaintiffs BFI and Waste Management collect,

process, and dispose of commercial and residential solid waste and

currently    ship   the    trash   they     collect    within    the    Region    to

landfills and transfer stations that they either own and operate or

that are owned and operated by affiliated companies.                   At the time

of the suit, solid waste collected by BFI and Waste Management

within the Region was and had been eventually transported to

landfills outside of the Region, but within Mississippi; none of

such waste was (or had been) transported outside of Mississippi

(nor did any of it originate as waste outside of Mississippi).8

The flow control ordinances would require that BFI and Waste

Management dispose of waste they collect within the Region only at

the Authority’s landfill in Perry County.

      After the filing of the complaint, the parties agreed that the

enforcement of the ordinances would await the outcome of the case.

In October 2002, the Mississippi State Attorney General intervened

on behalf of Mississippi to defend a potential constitutional

challenge    to   the     Mississippi     statute     pursuant   to     which    the




      7
        Pine Belt Waste Systems, LLC, also joined with plaintiffs in bringing
this suit. Pine Belt Waste, however, was voluntarily dismissed as a plaintiff
on November 25, 2002, prior to trial.
      8
        Although the Authority’s landfill is the only Subtitle D landfill within
the Region, see supra note 1, the landfills to which BFI and Waste Management
currently haul garbage generated within the Region are Subtitle D landfills. BFI
currently hauls waste collected within the Region to its landfill in Madison
County, Mississippi, and Waste Management hauls its waste to a landfill owned and
operated by an affiliated company in Scott County, Mississippi.

                                        7
Authority was authorized to direct its Members to enact the flow

control ordinances.       See MISS. CODE. ANN. § 17-17-319(2).

      Trial was held in December 2002 before the district judge

without a jury.        After the trial, but before a decision was

rendered, Perry County filed a motion to dismiss for lack of

jurisdiction based on the “adequate state grounds” doctrine.                Also

following the trial, the district judge recused himself on his own

motion, and the matter was subsequently properly assigned, with

consent of the parties, to a magistrate judge for decision.                   On

April 23, 2003, the magistrate judge denied the motion to dismiss

and   issued   findings    of   fact   and   conclusions     of   law   and   an

accompanying      judgment,     deciding     that    the    ordinances      were

unconstitutional under the dormant Commerce Clause and enjoining

their enforcement.9      Defendants on May 22, 2003, timely filed their

notice of appeal.

                                  Discussion

      Defendants contend that the flow control ordinances do not

violate the dormant Commerce Clause.10              We dismiss the dormant


      9
        No damages were awarded. While the judgment purports to generally award
“attorneys fees,” no amount thereof is stated in the judgment (or in the findings
and conclusions) and we are informed by the parties that plaintiffs have in
substance waived attorneys fees under this judgment by failing to file any
evidence of the amount of attorneys fees or any motion in connection therewith
as contemplated in FED. R. CIV. P. 54(d)92) and the local rules.
      10
          Defendants also contend that the district court lacked jurisdiction
because plaintiffs did not appeal the Member counties’ and cities’ adoption of
the ordinances to a state circuit court as authorized by Miss. Code Ann. 11-51-
75. See Benedict v. City of Hattiesburg, 693 So. 2d 377, 380 (Miss. 1997); Falco
Lime Inc. v. Mayor & Aldermen of City of Vicksburg, 836 So. 2d 711, 716 (Miss.
2002). We reject that contention. The instant suit is one under 42 U.S.C. §

                                       8
Commerce Clause claim in part for lack of standing and reverse with

respect to the remainder of the claim.

      A.    Standard of Review

      Review of questions of constitutional law is de novo.              United

States v. Hemmingson, 157 F.3d 347, 355 (5th Cir. 1998).                     The

magistrate judge’s findings of fact, however, are reviewed for

clear error.     City of New Orleans v. Mun. Admin. Servs., Inc., 376
F.3d 501, 506 (5th Cir. 2004).

      B.    Dormant Commerce Clause Analysis

      Although the Commerce Clause is an affirmative grant of power

to Congress, U.S. CONST. art I, § 8, cl. 3, the Supreme Court has

interpreted the clause to contain a negative aspect, the so-called

“dormant” Commerce Clause.        Dickerson v. Bailey, 336 F.3d 388, 395

(5th Cir. 2003).     The dormant Commerce Clause “‘prohibits economic

protectionism—that is, regulatory measures designed to benefit

in-state      economic      interests       by    burdening       out-of-state

competitors.’”      Id. (quoting Wyoming v. Oklahoma, 112 S. Ct. 789,

800 (1992)).




1983 seeking declaratory and injunctive relief against local government
ordinances adopted under color of state law on the ground that the ordinances are
invalid under and contrary to the United States Constitution. See Dennis v.
Higgins, 111 S. Ct. 865 (1991); National Private Truck Council v. Oklahoma Tax
Comm’n, 115 S. Ct. 2351, 2353-54 (1995). “When federal claims are premised on 42
U.S.C. § 1983 . . . we have not required exhaustion of state judicial or
administrative remedies.” Steffel v. Thompson, 94 S. Ct. 1209, 1222 (1974). See
also Self-Ins. Inst. of America, Inc. v. Korioth, 993 F.2d 479, 482 (5th Cir.
1993).

                                        9
       We begin our dormant Commerce Clause analysis by asking

whether     the     ordinances    “(1)    facially    discriminate       against

out-of-state economic interests, or (2) regulate evenhandedly and

thereby evince only an indirect burden on interstate commerce.”

Dickerson, 336 F.3d at 396.            In other words, we ask whether the

ordinances    “reflect[]     a    discriminatory      purpose     or   merely    a

discriminatory effect.”          Id.   “Although . . . there is no clear

line   of   separation    between      these   two”   classifications,       “the

threshold    determination       is    significant    if   only    because      it

establishes the constitutional standard of review.”               Id. (internal

quotations and citations omitted).

       Regarding the first category, “[s]tate laws discriminating

against interstate commerce on their face are virtually per se

invalid.”    Id. (internal quotations and citations omitted).                The

ordinance will be unconstitutional unless the state actor “can

demonstrate, under rigorous scrutiny, that it has no other means to

advance a legitimate local interest.” Id. (internal quotations and

citations omitted).        “At a minimum such facial discrimination

invokes the strictest scrutiny of any purported legitimate local

purpose and of the absence of nondiscriminatory alternatives.”

Hughes v. Oklahoma, 99 S. Ct. 1727, 1737 (1979). “Under this strict

scrutiny, . . . the state bears the heavy burden to rescue its

statutes.”        Dickerson, 336 F.3d at 396 (internal quotations and

citations omitted).       “This burden is stringent” and the statute at


                                         10
issue is “generally struck down . . . without further inquiry.”

Id. (internal quotations and citations omitted).

      With   the   second    category—the     “evenhanded     statutes”     that

effectuate a legitimate local interest and that only incidentally

affect interstate commerce—we apply the “Pike balancing test.” The

statute will be upheld unless the burden it imposes on interstate

commerce is “‘clearly excessive in relation to the putative local

benefits.’” Id. (quoting Pike v. Bruce Church, Inc., 90 S. Ct. 844,

847 (1970)).

      The magistrate judge struck down the flow control ordinances,

finding them to be to be facially discriminatory against interstate

commerce. The magistrate judge also determined that the ordinances

would not pass the Pike test, assuming arguendo, as defendants

argued, that the ordinances were not facially discriminatory.

      C.     Plaintiffs’ Standing

      Before we consider the merits, we must first determine whether

plaintiffs BFI and Waste Management have standing to challenge the

flow control ordinances.11       Although defendants have not explicitly

raised the issue of standing, we may consider it sua sponte.              Bauer



      11
        As a not-for-profit trade association that represents the interests of
the private waste services industry and of which BFI and Waste Management are
members, plaintiff NSWMA’s standing is on this record entirely dependent upon
whether BFI and Waste Management having standing. See Public Citizen, Inc. v.
Bomer, 274 F.3d 212, 219 n.5 (5th Cir. 2001) (stating that “organizational
standing requires, . . . that individuals have standing to sue in their own
right”). NSWMA took absolutely no active role in this litigation and has not
submitted anything to establish its standing independent of that of BFI and Waste
Management.

                                       11
v. Texas, 341 F.3d 352, 357 (5th Cir. 2003).           Our standing analysis

consists of constitutional and prudential components.

            1.    Constitutional Standing

      “To meet the constitutional standing requirement, a plaintiff

must show (1) an injury in fact (2) that is fairly traceable to the

actions of the defendant and (3) that likely will be redressed by

a favorable decision.”        Procter & Gamble Co. v. Amway Corp., 242
F.3d 539, 560 (5th Cir. 2001) (citing Bennett v. Spear, 117 S. Ct.
1154, 1161 (1997); Lujan v. Defenders of Wildlife, 112 S. Ct. 2130,

2136 (1992)).

      Plaintiffs meet the constitutional, or Article III, standing

requirements.     Because of the flow control ordinances, plaintiffs

will not be able to ship the garbage they collect within the Region

to the landfills of their choice and, as a result, will be forced

to pay a “tipping”12 fee at the Authority’s landfill.             Testimony at

trial indicates that plaintiffs’ cost to dispose of waste at the

Authority’s      landfill,    including      the   tipping     fee    and    the

transportation cost, would be higher than their current cost.13


      12
         In garbage parlance, “tipping” is used in place of the less-refined
“dumping.”
      13
         In addition to a simple comparison of current costs against the costs
under the flow control ordinances, other testimony supports plaintiffs’ claim of
higher costs.      The ordinances preclude plaintiffs from operating an
“internalized” business—meaning that they collect, transport, and dispose of the
waste using their own facilities. Testimony at trial suggests that such a method
of operation achieves the best economy of scale for a waste collector. Further,
BFI and Waste Management would face a reduced volume of waste at the transfer
stations to which they currently haul waste from the Region, because they most
likely cannot economically segregate at the transfer station the waste that comes
from within the Region from that which comes from outside the Region. The result

                                       12
Thus, plaintiffs have an injury (higher operating costs) that is

traceable to the ordinances enacted by defendants and which would

be remedied if we rule that the ordinances are unconstitutional.

           2.    Prudential Standing

     The more difficult question is whether plaintiffs meet the

prudential standing requirements.           The goal of the prudential

standing requirements is to “determine whether the plaintiff ‘is a

proper party to invoke judicial resolution of the dispute and the

exercise of the court’s remedial powers.’”          Procter & Gamble, 242
F.3d at 560 (quoting Bender v. Williamsport Area Sch. Dist., 106
S. Ct. 1326, 1334 n.8 (1986)).

     “These judicially created limits concern whether a
     plaintiff’s grievance arguably falls within the zone of
     interests protected by the statutory provision invoked in
     the suit, whether the complaint raises abstract questions
     or a generalized grievance more properly addressed by the
     legislative branch, and whether the plaintiff is
     asserting his or her own legal rights and interests
     rather than the legal rights and interests of third
     parties.” Procter & Gamble, 242 F.3d at 560.

     The key inquiry for prudential standing in this case is

whether the injury of which plaintiffs complain is “arguably within

the zone of interests to be protected” by the dormant Commerce

Clause, the “constitutional guarantee in question” here.            Ass’n of

Data Processing Serv. Orgs., Inc. v. Camp, 90 S. Ct. 827, 830

(1970).   See also Boston Stock Exch. v. State Tax Comm’n, 97 S.Ct.



of the reduced volume at the transfer stations would be an increased operating
cost per ton.

                                     13
599, 603 n.3 (1977) (applying the zone of interests test in the

context of the dormant Commerce Clause).           The facts of this case

require that we analyze the zone of interest question in two parts:

We must determine whether plaintiffs have standing to challenge the

flow control ordinances as being facially discriminatory against

out-of-state      economic   interests    or   whether   they   can   merely

challenge   the    ordinances   as   being     excessively   burdensome   to

interstate commerce.



                   a.   Facially Discriminatory

     The two-staged analysis for dormant Commerce Clause claims is

instructive as to the relevant zone of interests to be protected.

First, with respect to laws that facially discriminate against out-

of-state economic interests, the dormant Commerce Clauses seeks to

protect against local economic protectionism and retaliation among

the states.    C & A Carbone, Inc. v. Town of Clarkstown, N.Y., 114
S. Ct. 1677, 1682 (1994) (“The central rationale for the rule

against discrimination is to prohibit state or municipal laws whose

object is local economic protectionism, laws that would excite

those jealousies and retaliatory measures the Constitution was

designed to prevent.”).       In this context, discrimination “simply

means differential treatment of in-state and out-of-state economic

interests that benefits the former and burdens the latter.” Oregon




                                     14
Waste Sys., Inc. v. Dep’t of Envtl. Quality of the State of Or.,

114 S. Ct. 1345, 1350 (1994).

       We conclude that plaintiffs’ injury does not fall within the

zone of interests to be protected by the dormant Commerce Clause

with        respect   to   ordinances   that   are    alleged    to   facially

discriminate against out-of-state economic interests.                 The flow

control ordinances mandate that any waste generated within the

Region be transported to the Authority’s landfill or transfer

stations.        In effect, the ordinances prohibit the export of any

waste outside of the Region, including out of state.                   However,

these plaintiffs do not ship (and, so far as the record shows, have

never shipped) any waste they collect within the Region to any

location outside of Mississippi, nor do they ship (and, so far as

the record shows, have never shipped) any waste from outside of

Mississippi to the Region.         Plaintiffs also have not even alleged

that they have any plans to do so,14 and have not suggested that

some other party currently ships waste from the Region outside of

Mississippi, or has plans to do so, or that any out-of-state waste

processor receives (or has plans to receive) any of the Region’s

waste out of state.         In sum, plaintiffs’ injury is not related to

       14
        Stone County, a Mississippi county that is now within the Authority’s
expanded service area, see supra note 4, has voted to join the Authority, and the
Authority has agreed in principle; however, the required ultimate contract
between the two had not been finalized by the time of the trial. Waste collected
in Stone County by BFI is currently shipped to a landfill in Alabama. As Stone
County has not enacted any flow control ordinance and is not a party to this suit
(and as none of the here challenged ordinances is applicable to waste collected
in Stone County), we will not consider the fact that waste from Stone County is
actually shipped out of state.

                                        15
any   out-of-state     characteristic       of   their   business.15      Thus,

plaintiffs do not have standing to challenge the ordinances on the

basis of a claim that they are facially discriminatory against out-

of-state interests.16      As such, we express no opinion about whether

the ordinances would pass the facially discriminatory test if

challenged by a proper plaintiff.


      15
         We also observe that both BFI and Waste Management have their principal
place of business in Mississippi. Nothing in the flow control ordinances turns
on the principal place of business or the place of incorporation or the
citizenship of any generator, disposer or handler of waste (or otherwise).
      16
         We note that our conclusion that plaintiffs do not meet the prudential
standing requirement differs from that in two opinions from our sister circuits.
See On the Green Apartments LLC v. City of Tacoma, 241 F.3d 1235 (9th Cir. 2001);
Houlton Citizens’ Coalition v. Town of Houlton, 175 F.3d 178 (1st Cir. 1999).
In On the Green and Houlton, the plaintiffs did not allege that they disposed of
their waste out of state or that they had plans to do so. On the Green, 241 F.3d
at 1241–40; Houlton, 175 F.3d at 183. Nevertheless, both the Ninth Circuit and
the First Circuit concluded that the plaintiffs met the prudential standing
requirements.
      We disagree with the analysis in this aspect of On the Green and Houlton.
In On the Green, the Ninth Circuit concluded that because the plaintiff alleged
only an intrastate burden, the “Commerce Clause [was] not at all implicated.”
On the Green, 241 F.3d at 1242. We fail to see how the plaintiff’s alleged
injury could even arguably fall within the zone of interests to be protected by
the dormant Commerce Clause when the court concluded that the case did not even
implicate the Commerce Clause.     See id. at 1242 (Reavley, J., dissenting).
Further, the Ninth Circuit seems to have confused the redressability requirement
for constitutional standing with the zone of interests test. The Ninth Circuit
concluded that the plaintiff’s injury was “related to the purposes underlying the
Commerce Clause” because the “injury would be remedied if [the plaintiff] could
take its garbage outside the city.” Id. at 1241 (emphasis added). The fact that
an injury would be remedied if the ordinance was struck down does not mean that
the grievance falls within the zone of interests to be protected by the dormant
Commerce Clause, particularly when there was no allegation of any interstate
burden.    Under the Ninth Circuit’s rationale in On the Green, the zone of
interest test and the redressability requirement would essentially be the same.
      In Houlton, the First Circuit concluded that the plaintiff met the zone of
interests requirement because the plaintiff had “assert[ed] his own economic
interests under the Commerce Clause—a constitutional provision specifically
targeted to project those interests.” Houlton, 175 F.3d at 183. However, the
rationale behind the dormant Commerce Clause is to protect against local economic
protectionism at the expense of out-of-state interests, Carbone, 114 S. Ct. at
1682, not to protect any economic interests. In our opinion, the Houlton court
simply viewed too broadly the zone of interests protected by the dormant Commerce
Clause.

                                       16
                    b.    Burdens Interstate Commerce

      We next consider whether plaintiffs nonetheless have standing

to challenge the flow control ordinances on the basis of the claim

that they excessively burden interstate commerce. We conclude that

plaintiffs do meet the zone of interests test in this regard and

thus have standing to challenge the ordinances as to their burden

on interstate commerce.

      The    protected    against       injury   is   an    excessive      burden       on

interstate commerce.       An allegation that the plaintiff is involved

in interstate commerce and that the plaintiff’s interstate commerce

is burdened by the ordinance in question is sufficient to satisfy

the   zone    of    interests    test    with    respect        to   ordinances       that

assertedly impose an excessive burden on interstate commerce.

      Even though plaintiffs do not ship any garbage collected in

the Region out of state, they are engaged in interstate commerce,

and   their    interstate       commerce    is   allegedly           burdened    by    the

ordinances.        A representative of BFI testified at trial that BFI

had   some    contracts    that    are    negotiated       on    a    national    or    an

interstate basis and that such contracts were common.                            The BFI

representative testified that an effect on the Mississippi portion

of such a contract would ripple to the portion of the contract in

other states.17       Plaintiffs argue that, because the flow control


      17
          It is not claimed that anything in the contracts requires that any
waste collected within the Region be disposed of outside of the Region. Nor do
the ordinances make any requirement that any waste collected outside the Region
(though under a contract also covering waste collected within the Region) be

                                          17
ordinances will raise their costs to service these national and

regional contracts which include customer locations within the

Region, they will be relatively less competitive within the Region

and that this impact on these contracts will extend to the portion

of    the    contracts    covering    customer     locations      outside    of

Mississippi.      The ordinances thus allegedly burden plaintiffs’

interstate commerce.      Plaintiffs therefore are arguably within the

appropriate zone of interests and, therefore, have standing to

challenge whether the ordinances excessively burden interstate

commerce.18

      D.     Pike Balancing Test

      We now turn to the Pike balancing test to determine whether

the   flow    control    ordinances      excessively     burden    interstate

commerce.19     For this analysis, because plaintiffs do not have

standing to challenge the ordinances as facially discriminatory


disposed of within the Region.
      18
         A Waste Management representative gave testimony similar to that given
by the BFI representative.      He testified that the parent company, Waste
Management, Inc., operated in 48 states and that because of the interrelated
nature of the business, savings achieved on a transaction in one state would
eventually be shared in another stated. Although the representative did not
testify that increased costs in one area would be similarly shared, we assume
arguendo that they would be.
      In any event, when one of multiple co-parties raising the same claims and
issues properly has standing, we do not need to verify the independent standing
of the other co-plaintiffs. See Clinton v. City of New York, 118 S. Ct. 2091,
2100 n.19 (1998); Bowsher v. Synar, 106 S. Ct. 3181, 3185 (1986). Therefore,
because we find that BFI has standing to challenge whether the flow control
ordinances excessively burden interstate commerce, we need not further analyze
Waste Management’s independent standing.
      19
         Because the magistrate judge alternatively held that the ordinances
would not pass even the less rigorous Pike test, we need not remand the case for
the court below to consider the Pike test in the first instance.

                                      18
against   out-of-state   interests,    we   ignore   the   fact    that   the

ordinances would not permit them to ship waste generated within the

Region out of state.

       An “evenhanded” ordinance, i.e., one that does not facially

discriminate against out-of-state interests and only incidentally

affects interstate commerce, will be upheld unless the burden it

imposes on interstate commerce is “clearly excessive in relation to

the putative local benefits” of the ordinance.         Pike, 90 S. Ct. at

847.   To make this assessment, we consider the nature of the local

interest and whether alternative means could achieve that interest

with less impact on interstate commerce:

       “If a legitimate local purpose is found, then the
       question becomes one of degree. And the extent of the
       burden that will be tolerated will of course depend on
       the nature of the local interest involved, and on whether
       it could be promoted as well with a lesser impact on
       interstate activities.” Id.

       We first look for a legitimate public purpose that defendants

intended to advance by implementing flow control.                 Defendants

indeed have a legitimate local purpose: to ensure the economic

viability of their landfill.      See U & I Sanitation v. City of

Columbus, 205 F.3d 1063, 1070 (8th Cir. 2000) (recognizing economic

viability as a legitimate local purpose in the context of a waste

flow control ordinance).

       Next, we identify the burden imposed on interstate commerce.

To succeed in a challenge to a regulation under the Pike balancing

test, the challenging party must show that the regulation has “a

                                  19
disparate    impact    on   interstate     commerce.”     Automated      Salvage

Transp., Inc. v. Wheelabrator Envtl. Sys., Inc., 155 F.3d 59, 75

(2d Cir. 1998).       The “incidental burdens to which Pike refers are

the burdens on interstate commerce that exceed the burdens on

intrastate    commerce.”       Id.   (internal      quotation    and     citation

omitted).    “Where a regulation does not have this disparate impact

on interstate commerce, then we must conclude that . . . [it] has

not imposed any incidental burdens on interstate commerce” and,

therefore, that it passes the Pike test.            Id. (internal quotation

and citation omitted).

     The flow control ordinances here do not have a disparate

impact on interstate commerce; consequently, plaintiffs fail in

their attempt to show that the ordinances do not pass the Pike

test.   The only evidence of an interstate burden is the effect on

plaintiffs’ interstate contracts: the flow control ordinances,

because they will raise plaintiffs’ costs within the Region and

will make plaintiffs relatively less competitive, impose a burden

on plaintiffs’ interstate commerce by affecting the portion of

plaintiffs’    interstate      contracts     that    involve     areas     beyond

Mississippi.    The burdens imposed by the ordinances on interstate

commerce, however, are no greater than those imposed on intrastate

commerce.       Plaintiffs’      contracts     that     are     wholly    within

Mississippi, and even wholly within the Region itself, will also be

affected as plaintiffs’ costs increase within the Region and


                                      20
plaintiffs, thereby, become relatively less competitive.                In fact,

the burden imposed on wholly intrastate contracts, particularly

those that are contained wholly within the Region, will likely be

greater than      that    imposed    by   the    flow    control   ordinances   on

plaintiffs’ interstate contracts.              The interstate contracts—which

are presumably larger than plaintiffs’ contracts that are contained

entirely within Mississippi or the Region—will likely be more able

to spread the increased costs over a wider base of business than

will plaintiffs’ smaller contracts.                 We fail to see how the

ordinances   will    in    this     respect     impose   a   greater   burden   on

interstate commerce than they will on intrastate commerce.

     Moreover, so far as they affect BFI and Waste Management, the

ordinances do not inhibit the flow of goods (or waste) interstate.

Int’l Truck & Engine Corp. v. Bray, 372 F.3d 717, 727 (5th Cir.

2004) (“A statute imposes a burden when it inhibits the flow of

goods interstate.”).        Furthermore, while the ordinances may have

the effect of shifting some business away from plaintiffs, as the

ordinances increase their costs and make them relatively less

competitive, this result does not mean that the ordinances burden

interstate commerce: “[T]he dormant Commerce Clause ‘protects the

interstate market, not particular interstate firms.’” Id. (quoting

Exxon Corp. v. Governor of Md., 98 S. Ct. 2207, 2215 (1978))

(stating   that    the    fact    that    a    regulation    might   cause   truck

purchasers to turn to other competing truck manufacturers did not


                                          21
burden interstate commerce).              If plaintiffs lose some of their

interstate contracts because of their higher costs within the

Region, the ordinances would not prohibit another garbage collector

from entering into a similar interstate contract, whether that

garbage collector was from Mississippi or some other state.

      Because    plaintiffs        have   not   shown    that     the   ordinances

disparately     impact   interstate       commerce     relative    to   intrastate

commerce, their Pike challenge that the ordinances excessively

burden interstate commerce fails.

                                    Conclusion

      Accordingly, (a) we DISMISS for want of standing plaintiffs’

claim with respect to whether the ordinances facially discriminate

against interstate commerce or out-of-state interests, and (b) with

respect to whether the ordinances otherwise excessively burden

interstate      commerce,     we     REVERSE     and    RENDER     judgment   for

defendants.20




      20
         In his opinion the magistrate judge did not reach any conclusion
regarding MISSISSIPPI CODE § 17-17-319(2), the law pursuant to which the Authority
directed its Members to enact flow control ordinances, the judgment does not
speak to § 17-17-319(2) and the parties do not argue that this court need address
its constitutionality. Moreover, as we hold that as to the particular flow
control ordinances here the suit must be dismissed for want of standing with
respect to whether the ordinances are facially discriminatory against interstate
commerce contrary to the dormant Commerce Clause and that those ordinances do not
violate the dormant Commerce Clause with respect to whether they otherwise
excessively burden interstate commerce compared to their putative local benefits,
we need not further address the constitutionality of § 17-17-319.

                                          22